 

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 East 42™ St. Suite 4510
New York, New York 10165

  

gnaydenskiy@faillacelaw.com

      
 
 

   
  

g a Eire,
ERO RY
ee ene a
i} A Be
ia ee “A 3,
Febiuary 4,2020-..

f , em
6 pe A a
cone BER
tine see
ieee

  

BY ECF

Honorable George B. Daniels

United States District Court

Southern District of New York kim
40 Foley Square S20
New York, NY 10007 J

Re: Fury v. Prive by Laurent D, Inc. et al
Index No. 19-cev-06513-GBD

 

Dear Judge Daniels: “al > Vag,

We represent Plaintiff in the above referenced matter. Due to a family emergency,
plaintiffs’ counsel is unable to attend the conference scheduled for February 5, 2020. Therefore,
we respectfully request an adjournment of the February 5, 2020 conference. Defense counsel
consents to the request.

We thank the Court for its attention to this matter.

Respectfully Submitted,
/s/ Gennadiy Naydenskiy
Gennadiy Naydenskiy

Certified as a minority-owned business in the State of New York

 
